Order filed March 25, 2021.




                                            In The

                       Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-19-00936-CR
                                        ____________

                       TERRANCE A. BOHANNA, Appellant

                                              V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 184th District Court
                               Harris County, Texas
                           Trial Court Cause No. 1558383

                                          ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f),
that it must inspect the original of State’s Exhibit 27, the redacted DVD of appellant’s
statement to police.

       The clerk of the 184th District Court is directed to deliver to the clerk of this court
the original of State’s Exhibit 27 on or before April 5, 2021. The clerk of this court is
directed to receive, maintain, and keep safe this original exhibit; to deliver it to the
justices of this court for their inspection; and, upon completion of inspection, to return the
original to the clerk of the 184th District Court.

                                       PER CURIAM



Panel Consists of Justices Bourliot, Zimmerer, and Spain.